Citation Nr: 9914092	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for breast cancer secondary 
to carbon tetrachloride exposure.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to April 1946.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 1997 the case was remanded for further 
evidentiary development.    

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's breast cancer is not shown to be related to 
carbon tetrachloride exposure, nor is it shown to be 
otherwise related to service.   


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
breast cancer secondary to carbon tetrachloride exposure.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include the report of 
the examination for entrance dated in May 1943, which is 
negative for evidence of cancer.  In October 1945 the veteran 
sought treatment for multiple subcutaneous nodules.  The 
diagnosis was multiple lipomas.  The report of the 
examination for separation, dated in April 1946 is negative 
for any indication of breast cancer.  

The report of a mammogram dated in January 1993 from the 
Spohn Hospital states that the veteran's left breast 
contained an ill defined one centimeter nodule in the 
retroareolar area, three and a half centimeters behind the 
nipple.  It was noted to be suspicious for malignancy.  The 
impression recommended a biopsy.  

In a June 1993 letter, Charles T. Volk, M.D. stated that the 
veteran had an abnormal mammogram with a worrisome lesion in 
the retroareolar position of the left breast.  Dr. Volk 
recommended a wire localization biopsy.  

A June 1993 VA treatment note indicated that the mammogram 
had been reviewed and that the veteran was advised to go 
ahead with the biopsy.

An August 1993 pathology report from the M. D. Anderson 
Cancer Center reported that a 1.2 centimeter tumor from the 
veteran's left breast was an invasive ductal carcinoma of the 
breast.  No lymphatic/vascular invasion was identified.  

In September 1993 a left modified radical mastectomy and a 
right simple mastectomy were performed at the Anderson Cancer 
Center.  The pathology report revealed that multiple lipomas 
were removed from each breast.  No tumors were present on any 
of the lymph nodes.  No residual tumor was present in the 
left breast.  A December 1993 surgery clinic note states that 
the veteran was doing well without evidence of recurrent 
disease. 

A rating decision established service connection for multiple 
lipomas effective May 1993 based on the veteran's service 
medical records.

In December 1993 and January 1994 the veteran wrote claiming 
that carbon tetrachloride exposure during service caused his 
breast cancer.

Service connection for breast cancer secondary to carbon 
tetrachloride exposure was denied by rating decision dated in 
April 1994.  The case was remanded for further evidentiary 
development in March 1997.

A June 1996 treatment note from the Anderson Cancer Center 
remarked that the mastectomy scars were well healed without 
any evidence of local recurrences.  Multiple lipomas in 
multiple sites subcutaneously still remained.  

Treatment notes dated from October 1989 to June 1997 from E. 
B. Groner, M.D., were negative for an opinion linking the 
veteran's breast cancer to his active service.

A February 1998 VA X-ray report states that there was an 
azygous fissure with minimal right apical pleural thickening.  
A 5 millimeter opacity overlaid the right seventh anterior 
rib and an eight millimeter irregular nodule was seen in the 
left upper lung field.  The radiologist's impressions were 
status post left mastectomy with axillary node dissection and 
bilateral pulmonary opacities, cannot exclude metastases 
versus post infectious etiology.  

A February 1998 VA oncology examination report states that 
the veteran has had lipomas since service.  The lipomas vary 
in size from one centimeter to four by five centimeters.  The 
veteran expressed concerned about a relationship to carbon 
tetrachloride exposure in service and his malignancy.  In 
1993 he saw a mass that was larger than usual on his left 
breast and a smaller one on the right.  A biopsy revealed 
cancer.  A left radical mastectomy was performed.  No 
axillary lymph nodes were positive for malignancy.  A simple 
right mastectomy found no malignancy in the right breast.  On 
examination of his chest wall no nodules, masses or recurrent 
cancer were found.  No nodes were palpable on the left 
axilla.  No masses were present in the neighborhood of the 
right mastectomy scar.  The diagnoses were carcinoma of the 
left breast, lumps nodes negative; multiple lipomatosis with 
enlargement of lipomas in terms of numbers covering the 
torso, abdomen, back, thighs and legs.  

The examiner stated that he did not feel that the veteran's 
breast cancer was related to the service-connected lipomas or 
that it was related to carbon tetrachloride exposure.  The 
examiner opined that the symptomatic pain felt by the veteran 
was related to the huge lipomas located all over his body.

In a letter received in December 1998 the veteran quotes 
portions of the U.S. Department of Health and Human Services 
sixth annual report on carcinogens.  He states that the 
article noted that there was sufficient evidence for the 
carcinogenicity of carbon tetrachloride in experimental 
animals.  Carbon tetrachloride induced hepatocellular 
carcinomas in male rats and mammary adenocarcinomas in and 
fibroadenomas in female rats when administered by 
subcutaneous injection.  However, he then states that an 
I.A.R.C. working group reported that there were no adequate 
data to evaluate the carcinogenicity of carbon tetrachloride 
in humans.  

The veteran then stated that he has proof of exposure to 
carbon tetrachloride in service; but he did not submit any 
evidence thereof.  He then notes that a mass was noted around 
or in his lung during service that was not present before his 
active service.  He states that it appeared about the time of 
his carbon tetrachloride exposure and he feels that that is 
suspicious.  He then asks whether inhalation of carbon 
tetrachloride fumes can be ruled out if the medical 
authorities do not know what caused the mass to appear.  

Analysis 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The record reveals that an invasive ductal carcinoma of the 
breast was first suspected in 1993, almost forty years after 
the veteran's separation from active service.  A needle 
biopsy confirmed the diagnosis in August of that year.  The 
record contains treatment records and reports from Dr. 
Groner, Dr. Volk, the Cancer Center and the VA.  None of the 
physicians who treated the veteran or have reviewed his 
medical records have attributed his breast cancer to carbon 
tetrachloride exposure or any other circumstance of his 
active service, to include his service-connected multiple 
lipomas.  In fact, the only physician who addressed a 
possible link between the veteran's active service and his 
breast cancer was the examiner who performed the February 
1998 examination.  He, however, specifically stated that the 
veteran's breast cancer was not due to carbon tetrachloride 
or his service-connected multiple lipomas.  

The Board finds the opinion of the VA examiner persuasive 
because it is clear that the examiner had reviewed the 
veteran's records and specifically considered and addressed 
the question of service connection, while other physicians 
did not do so.

Although the veteran asserts that his breast cancer was 
caused by active service, he has submitted no credible 
medical evidence to substantiate his claim.  Although the 
veteran is competent to provide an account of his symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992). 

The Board has considered the quotations from the report on 
carcinogens regarding carbon tetrachloride.  However, the 
article has no bearing on the specific facts of the veteran's 
case and is insufficient in and of itself to render the 
veteran's claim well-grounded.  See Sacks v. West, 11 Vet. 
App. 314 (1998).  The veteran has not submitted any medical 
evidence to link the results obtained by injecting mice to 
the veteran's inhalation of carbon tetrachloride fumes.  In 
fact, one of the quoted portions states that there were no 
adequate data to evaluate the carcinogenicity of carbon 
tetrachloride in humans.  

The veteran indicated in a December 1998 letter that he had 
proof that he was exposed to carbon tetrachloride during 
service, and that he would produce it when the time arises.  
United States Court of Appeals for Veterans Claims has held 
that: "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence." Wood 
v. Derwinski, 1 Vet.App. 190, 193 (1991).  In this case, the 
veteran has not presented the evidence he claims to have, and 
the Board has no further duty to assist him.

For the above reasons, the Board finds that the appellant's 
claim is not well-grounded and therefore should be denied.  
38 U.S.C.A. § 5107.  



ORDER

The appeal of the issue of entitlement to service connection 
for breast cancer secondary to carbon tetrachloride exposure 
is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



